Title: To James Madison from Francis W. Small, 12 October 1809
From: Small, Francis W.
To: Madison, James


Sir,
Pittsburgh Octr. 12. 1809
Permit me respectfully to solicit a suspension of your Excellencys opinion, respe[c]ting a Memorial addressed to you from a party in this Town, until next Mail, wch. Memorial is calculated to injure me in your estimation, and that of the Public, and in the mean time with due deference, I beseech your perusal of a candid statement of the facts, which I have transmitted to the Honle. the Sec. of War, John Smith Esqr. Chief Clerk, and the Acting Adjt. and Inspr. of the Army Lt. Colo. Whiting.
I do assure you Sir, most sacredly on my honor, that I am done the greatest injustice to, and that I never drew my dirk in the Streets, until most violently attacked, and then after forbearance was exhausted and in my own defence, (which Major Denny, and Capt. Graham, the relation of the Chief Clerk of the Dept. of State can testify). I shall however rejoice at a Court of Enquirey being ordered, Knowing that it must terminate honourably to me, and to the shame, and confusion of my persecutors. I have the honor to be with the highest sentiments of respect & Esteem, Your Excellencys, Most Obedt. humble Sert
Frs. W. Small, Lieut.2d. Regt. US. Infy.
